Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.18 (English Translation) Cooperative Operation Agreement Between L & L International Holdings, Inc. And Fuchang Wang Regarding Establishment of Luxi County Hon Shen Coal Co. Ltd. (a Cooperation Company) Article I General Provision This Cooperative Operation Agreement (the  Agreement ) is entered into by and between L & L INTERNATIONAL HOLDINGS, INC., a U.S. company ( Party A ) and Fuchang Wang, the sole owner of Luxi County Hon Shen Coal Co., Ltd. ( Party B ) on October 23, 2009. Whereas Party A, a public company incorporated and existing under the laws of the United States, intends to make an investment to Luxi County Hon Shen Coal Co., Ltd. ( Hon Shen Coal Company ). Hon Shen Coal Company is an One-Person Limited Liability Company located in Yunnan Province of Peoples Republic of China, engaging in the business of processing and sale of raw coal, coke, nut coke, washed coal, coal tar and crude benzene; Whereas Party B is a citizen of the Peoples Republic of China ( China ) and the sole shareholder of Hon Shen Coal Company; Whereas Party B made the following resolutions as the shareholder of Hon Shen Coal Company on October 23, 2009: (i) Party A becomes a new shareholder of Hon Shen Coal Company; (ii) the registered capital of Hon Shen Coal Company shall be increased and Party A shall pay the increased registered capital; and (iii) the corporate form shall be changed from a domestic invested company to a Sino-Foreign Cooperation Company. Whereas the Parties agree that, pursuant to the Corporate Law and other relevant laws and regulations of China, the business scope shall include, but not limited to, process and sale of raw coal, coke, nut coke, washed coal, coal tar and crude benzene in Yunnan Province of China. The Parties agree to execute this Agreement, together with an agreement of capital increase and Bylaws, for the purpose to change the form of Hon Shen Coal Company to a Sino-Foreign Cooperation Company (as defined below). Now therefore, on the foundation of equality and mutual benefit, pursuant to the Corporate Laws of the Peoples Republic of China, the Regulations on Mergers and Acquisitions of Domestic Enterprises by Foreign Investors, the Measures for the Administration on Foreign Investment in Commercial Fields, and the Law of Sino-Foreign Cooperative Operation Enterprises of the Peoples Republic of China with its rules for the implementation, subject to amendment, supplement, restatement or react at any time (collectively, the  Laws of Cooperation Company ) and other relevant laws and regulations of China, Party A and Party B agree as follows through negotiation: Article II Definitions Terms under this Agreement shall have the definitions as follows: 2.1  Related Party  means a party who has direct or indirect control, or is directly or indirectly controlled by the indicated party, or is controlled together with the indicated party by other party. 2.2  Certificate of Approval  means the certificate of approval issued by government authority of examination and approval to a foreign invested enterprise in China regarding matters of establishing a Cooperation Company. 2.3  Bylaws  means the bylaws of the Cooperation Company, subject to amendment or supplement at any time. 2.4  Board of Directors  means the board of directors of the Cooperation Company. 2.5  Business License  means the business license issued to the Cooperation Company by the State Administration of Industry and Commerce or its authorized local agencies in Yunnan Province. 2.6  Agreement  means this Cooperative Operation Agreement entered into by and between Party A and Party B, subject to amendment or supplement at any time. 2.7  Control  (including similar terms such as be controlled or be controlled together with) means directly or indirectly have the administrative power to give orders or cause the effect of giving orders, by ownership of voting shares, contracts or any other means, including but not limited to direct or indirect ownership of a majority voting shares of the board of directors or equivalent management board. 2.8  Date of Establishment  means the issuance date of the business license of the Cooperation Company. 2.9  Authority of Examination and Approval  means the Ministry of Commerce of the Peoples Republic of China, or local agencies in Yunnan Province that are authorized by the Ministry of Commerce to exam and approve this Agreement, Bylaws and its amendment and supplementary provisions. 2.10  Cooperation Company  means Luxi County Hon Shen Coal Co., Ltd. ( Hon Shen Coal Company ), a sino-foreign cooperative operation company established by Party A and Party B pursuant to this Agreement. 2.11  Fund of Cooperation Company  means welfare fund, reserve fund and enterprise development fund generated from the profit of the Cooperation Company after tax pursuant to the relevant laws and regulations of China. 2.12  Registration Authority  means the State Administration of Industry and Commerce or its authorized local agencies in Yunnan Province that are in charge of the registration of the Cooperation Company. 2.13  Any Party  means either Party A or Party B. 2.14  Both Parties  means Party A and Party B. 2.15  Party  means any individual, partnership, company, enterprise, association, trust, unincorporated organization or other entities or organizations. 2.16  The Accounting Principles of China  means the Accounting Standards for Business Enterprises of China, subject to amendment or supplement at any time. 2.17  Laws of China  means currently promulgated and effective laws, administrative regulations and ministerial rules of China, and local rules, regulations, ordinances of Yunnan Province.  Dollar  or  US$  means the legal currency in the United States.  Renminbi  or  RMB  means the legal currency in China. Index of definitions of other terms under this Agreement: Terms Defined in Assessed Value Article 18.5 (a) Violating Party Article 20.1 Confidential Information Article 8.1 Agreement Article 1 Dispute Article 22.1 Notice of Vote Article 18.4 (b) Force Majeure Article 21.1 China International Economic and Article 22.2 Trade Arbitration Commission Laws of Cooperation Company Article 1 Liquidation Committee Article 18.1 Notice of Offer Article 18.4 (c) Offer Article 18.4 (a) Option Article 10.9 China Article 1 Purchaser Article 18.5 (a) Relevant County Government Article 3.3 (a) Seller Article 18.5 (a) Significant Loss Article 17.3 Start-Up Period Article 17.3 (b) Union Law Article 14.1 Generally Accepted Accounting Article 16.3 (b) Principles of the United States Material Events Article 10.8 (b) Article III Representations and Warranties of Both Parties 3.1 The Parties of the Cooperation Company: Party A: L & L INTERNATIONAL HOLDINGS, INC., a public company incorporated and existing under the laws of the United States. Registered Address: 130 Andover Park East Suite 101, Seattle, WA 98188 Legal Representative: Dickson V. Lee Title: President Nationality: United States Party B: Fuchang Wang Nationality: Chinese Citizen Resident Address: 2 She, Qing He Village, Old Town, Lu Xi County, Hong He Autonomous Region of Hani and Yi, Yunnan Province ID Number: 532527194201202030 3.2 Party As Representations and Warranties Party A hereby makes the following representations and warranties to Party B and the Cooperation Company: (a) Party A is a company lawfully incorporated under the laws of the United States and in valid existence under good standing; (b) Party A has adequate legal right and power within its limit of authority to execute, deliver and perform this Agreement and all other agreements and documents under which Party A is a party; (c) Party A has conducted all proper and necessary corporate actions (including shareholder resolutions and/or board resolutions) to authorize execution, delivery and performance of this Agreement and all other agreements and documents under which Party A is a party; and Party A has adequately authorized a signatory to execute this Agreement and agreed to be bound by the Agreement; (d) Other than the approval of the Agreement from the Authority of Examination and Approval, Party A has obtained all legally required consent, permit and authority from a company, a third party or other parties to execute, deliver and perform this Agreement and all other agreements and documents under which Party A is a party. The Agreement, when approved by the Authority of Examination and Approval, shall become lawful, effective and binding on Party A and shall force Party A to perform under the terms and conditions of the Agreement; (e) The execution and performance of the Agreement and the planned transaction shall not violate any Bylaws or breach any contracts and agreements under which Party A is a party, or violate laws or regulations, or cause violation of any material terms of such covenants and laws, or cause nonperformance of such covenants and laws; and (f) No litigation, arbitration or other pending legal proceedings shall be raised, or have an influence, or threaten Party As capacity to execute or perform the Agreement. 3.3 Party Bs Representations and Warranties Party B hereby makes the following representations and warranties to Party A and the Cooperation Company (such representations and warranties shall remain effective after the Agreement is rendered effective and shall be true and correct): (a) To the knowledge of Party B (after proper and attentive inquiry and research), Party B has complied with all laws, ordinances, regulations, rules, requirements and orders issued by or applicable to the county government with jurisdiction ( Relevant County Government ) and/or its agencies; (b) At the execution of the Agreement, all documents submitted to Party A regarding the establishment, corporate change, ownership structure, assets, liabilities, debts and the rights of management of the Cooperation Company are lawful, true and comprehensive; (c) Party B is not involved in any liability of tax, interest or fine, or shall be defined as harmful to the Cooperation Company, or has pledge or potential pledge on all or part of the companys assets; (d) The representations and warranties under this Article shall not misrepresent any material terms, or omit any material fact that is necessary to avoid misunderstanding of this Article or other Articles, or omit any fact known by the Parties, as not stated under this Agreement or schedule or description of the Agreement, that is substantially influential to the transaction under the Agreement, the business and operation of the company, and the property and financial status of the company; (e) The description of the credits and liabilities of the Cooperation Company provided to Party A is true and complete and no other liability exists. Party B shall be liable for any damage to Party A caused by any liability that occurred prior to the execution of the Agreement that is not provided by writing to Party A. (f) Party B has adequate legal right and power within its limit of authority to execute, deliver and perform the Agreement and all other agreements and documents under which Party B is a party; (g) Party B has conducted all proper and necessary actions (including shareholder resolutions) to authorize execution, delivery and performance of this Agreement and all other agreements and documents under which Party B is a party; Party B has adequately authorized a signatory to execute this Agreement and agreed to be bound by the Agreement; (h) Other than the approval of the Agreement from the Authority of Examination and Approval, Party B has obtained all legally required consent, permit and authority from a company, a third party or other parties to execute, deliver and perform this Agreement and all other agreements and documents under which Party B is a party. The Agreement, when approved by the Authority of Examination and Approval, shall become lawful, effective and binding on Party B and shall force Party B to perform under the terms and conditions of the Agreement; (i) The execution and performance of the Agreement and the planned transaction shall not violate any Bylaws, or breach any contracts and agreements under which Party B is a party, or violate laws or regulations, or cause violation of any material terms of such covenants and laws, or cause nonperformance of such covenants and laws; and (j) No litigation, arbitration or other pending legal proceedings shall be raised, or have an influence, or threaten Party Bs capacity to execute or perform the Agreement, or cause harmful influence to the business, operation, assets, financial status of the Cooperation Company. Article IV Establishment of the Cooperation Company Establishment of the Cooperation Company (a) Pursuant to the Laws of Cooperation Company and other relevant laws and regulations of China, both Parties agree to establish the Cooperation Company in the City of Kunming, Yunnan Province of China, based on the following terms and conditions. (b) The English name of the Cooperation Company shall be Yunnan L & L Hon Shen Coal Company Limited. (c) The Chinese name of the Cooperation Company shall be Lu Xi Zhen Hon Shen Mei Ye You Xian Gong Si. (d) The legal address of the Cooperation Company shall be Yi Gao Digital Center (2 nd Phase), 898 Beijing Road, Tower B, 15 th Floor, Kunming City, Yunnan Province, China. Nature of the Cooperation Company The Cooperation Company shall be a limited liability company of cooperative operation incorporated under the Laws of Cooperation Company, and a legal person of business entity. The establishment and activities of the Cooperation Company shall comply with applicable Chinese Laws. Its legal rights are protected by Chinese Laws. 4.3 Date of Establishment The date of establishment of the Cooperation Company shall be the issuance date of the Business License ( Date of Establishment ). After obtaining the Business License, the Cooperation Company shall complete all registration requirements of a cooperation company and obtain all relevant certificates, permits and licenses as required for a cooperation company. 4.4 Approval and Registration of the Cooperation Company After the Agreement is executed by the authorized signatory of both Parties, both Parties shall submit the Agreement and the Bylaws to the Authority of Examination and Approval and, after obtaining the Certificate of Approval, register the Cooperation Company with the Registration Authority and obtain the Business License. 4.5 Limited Liability Due to the fact that the Cooperation Company is a limited liability company under the Chinese Laws, the Cooperation Company shall be liable to its creditors to the limit of its assets. Party A and Party B shall undertake the liabilities and risks of the Cooperation Company to the limit of their respective contributions to the registered capital as stipulated by Article 6.2. In addition, Party B shall be responsible for the liability of the Cooperation Company that occurred prior to the Date of Establishment. Both Parties shall share the interest and profit of the Cooperation Company based on their proportion of equity. 4.6 Subsidiaries and Branches Upon the establishment of the Cooperation Company, the Cooperation Company may, if needed, after obtaining the approval from the Board of Directors and being approved by the Authority of Examination and Approval (if the approval is required by applicable Chinese Laws), establish subsidiaries and branches domestically or overseas. Article V Business Goals and Scope 5.1 Goals and Purposes of the Cooperation Company The goals and purposes of the Cooperation Company are: in hope of enhancing the economic cooperation and communication, to explore the advantages of both Parties in cooperation (for instance, Party A has more advantage in capital while Party B has more experience in coal washing and processing), establishing the Cooperation Company to generate satisfactory economic rewards for both Parties in cooperation. 5.2 Business Scope The business scope of the Cooperation Company includes: process and sale of raw coal, coke, nut coke, washed coal, coal tar and crude benzene. VI Total Investment, Registered Capital, Conditions of Cooperation, Rights and Interests 6.1 Total Investment The total investment of the Cooperation Company shall be Renminbi Sixty Million (RMB 60,000,000). 6.2 Registered Capital The registered capital of the Cooperation Company shall be Renminbi Thirty Million (RMB 30,000,000), invested by both Parties in the equivalent of U.S. Dollars within 24 months after the date that the Agreement is approved. 6.3 Conditions of Cooperation (a) Party A shall be responsible to pay the full amount of the newly increased registered capital of Renminbi Twenty-Six Million and Four Hundred Thousand (RMB 26,400,000) and the newly added investment totaled Renminbi Fifty-Six Million and Four Hundred Thousand (RMB 56,400,000). (b) Party B has already paid the original registered capital of the Cooperation Company of Renminbi Three Million and Six Hundred Thousand (RMB 3,600,000) and shall now contribute the existing property owned by the Cooperation Company (including the coal washing plant and the coking plant) as the condition of cooperation. (c) Timeline of Party As Payments of the Newly Increased Registered Capital Timeline of Party As Payment of the Newly Increased Registered Capital (Table I) Starting from the date of approval of the cooperation Amount of Party As payment of the date from the Authority of Examination and Approval newly increased registered capital Within 3 months Renminbi 6,000,000 Within 24 months Renminbi 26,400,000 (newly increased by Renminbi 20,400,000) (d) When both Parties complete the payments of the registered capital of the Cooperation Company pursuant to the terms and conditions of the Agreement, all investment shall become property exclusively owned by the Cooperation Company. 6.4 Rights and Interests Both Parties agree that Party A has a 93% investment interest in the Cooperation Company, while Party B has a 7% investment interest in the Cooperation Company. 6.5 Verification of Investment (a) After the Parties complete the payment of the newly increased registered capital of the Cooperation Company, a certified public accountant firm registered in China retained by the Cooperation Company shall verify the investment and prepare a capital verification report no later than 15 days after the completion of investment. Within 15 days after receiving the capital verification report, the Cooperation Company shall, based on the form stipulated by the Laws of Cooperation Company, issue a certificate of investment with the official seal of the Cooperation Company to the investing parties. The Cooperation Company shall keep the original of the capital verification reports and copies of issued certificate of investment. (b) A cash payment of the Cooperation Companys registered capital shall be deemed complete once the payment is received by the bank account designated by the Cooperation Company. 6.6 Preconditions of Investment If any Party fails to substantially perform its duties under the Agreement, or makes false or inaccurate representations and warranties in the Agreement, the other Party shall have the right to withhold any or all of its investment in the Cooperation Company. 6.7 Debt Financing Party A shall provide the difference between the total investment and the registered capital, according to the Cooperation Companys demand for fund, by means of borrowing from foreign creditors or increasing registered capital, or, if approved by the Board of Directors, by borrowing from Chinese bank or other financial/non-financial institutions through the Cooperation Company. The Cooperation Company may mortgage or pledge its assets for such loans with the approval of the Board of Directors. 6.8 Change and Transfer of the Registered Capital (a) During the existence of the Cooperation Company, after obtaining the approval of the Board of Directors and the Authority of Examination and Approval, the Cooperation Company may increase or decrease the registered capital based on the amount of capital needed by its scale of operation. The Parties contributions in the capital increase or decrease shall be in proportion to the equity ratio stipulated in Article 6.3, unless both Parties agree otherwise in writing and obtain the approval of the Authority of Examination and Approval, in which case, a different equity ratio may be applied. (b) Neither Party shall transfer to a third party any or all of its shares in the Cooperation Company without the written consent of the other Party or the approval of the Board of Directors and the Authority of Examination and Approval. When any Party offers to transfer its shares in the Cooperation Company to a third party, the other Party has the preemptive right to purchase the shares under the terms no less preferable and at a price no lower than the one offered to the third party. (c) When any Party proposes to transfer its shares in the Cooperation Company, it shall give prior notice to the other Party in writing. Such notice shall state the third partys interest in purchasing the shares and the proposed purchase price and other substantial terms and conditions of the share transfer. Pursuant to Article 6.7 (b), the Party who has the preemptive right shall make a decision and notify the transferring party in writing within 30 days after the receipt of the notice, stating: (i) whether it will exercise the preemptive right defined in Article 6.7 (b); and (ii) if it waives the preemptive right, whether it consents to the share transfer to a third party. If the Party fails to notify the transferring party its decision within the stipulated time limit, it shall be deemed that the Party waives its preemptive right defined in Article 6.7 (b) and consents to the proposed transfer, in which case the transferring party may sell and transfer its shares to the proposed transferee based on the terms and conditions stated in the notice given to the other Party. The non-transferring party may ask the transferring party for a copy of the share transfer agreement entered by the transferring party and the transferee and a proof of payment for the transferred shares. (d) Any Party shall not mortgage or pledge or establish any other guaranty on any or all of its shares in the Cooperation Company. Such mortgage or pledge or any other guaranty shall be deemed invalid unless the Parties agree otherwise (the other Party has the sole discretion to reject or withhold such agreement) and obtain approval of the Board of Directors and the Authority of Examination and Approval. (e) Unless the transferee and the non-transferring party agree otherwise in writing, the transferee shall accept the terms and conditions of the Agreement prior to any transfer of the Cooperation Companys shares under the Agreement and Bylaws. VII Duties of Both Parties Other than the duties of paying the registered capital of the Cooperation Company stipulated by Article VI and other duties under the Agreement, both Parties shall perform the following duties on a timely basis pursuant to the Agreement. Any Party shall not charge the Cooperation Company for performing any duties stipulated by Article VII, unless the Cooperation Company and any Party, or both Parties agree otherwise in writing (including the terms under the Agreement). Duties of Party A (a) Assist the Cooperation Company to hire foreign employees; (b) Assist the Cooperation Company to obtain visas for the employees traveling abroad on behalf of the Cooperation Company; (c) Assist the Cooperation Company with good faith and diligence to improve economic efficiency and generate profit; and (d) Handle other matters authorized by the Board of Directors. Duties of Party B (a) Obtain the approval of establishing Cooperation Company, the Agreement and the Bylaws from the Authority of Examination and Approval; (b) Assist the Cooperation Company with application and obtaining land use rights, construction and operation approval, certificates and licenses in the respect of security, environment protection and other matters required by the Chinese government; (c) Ensure a reliable and adequate supply of utilities as needed for corporate construction and operation during the existence of the Cooperation Company, such as power, water, gas, heating and communication; (d) Assist the Cooperation Company with operation and development, including but not limited to marketing and customer solicitation in China and obtaining beneficial business information; (e) Coordinate with the certified public accountant assigned by Party A to conduct the financial audit of the Cooperation Company and timely provide to Party A in writing any change of important data or material event of the Cooperation Company; (f) Assist the Cooperation Company with obtaining visa, work authorization and resident permit for the foreign employees entry to China; (g) Upon the request by the Cooperation Company, assist the Cooperation Company with administrative and technical staff recruitment; (h) Assist the Cooperation Company to maintain and develop the networking with local government and Chinese customers; (i) Assist the Cooperation Company to obtain loans of Renminbi or foreign exchange from Chinese financial institutions; (j) Assist the Cooperation Company with good faith and diligence to improve its economic efficiency and generate profit; (k) Coordinate with the financial officer of the Cooperation Company designated by Party A to oversee the financial management of the Cooperation Company and provide Party A with true and valid monthly, quarterly or annual financial reports and other relevant information within 15 days after the end of every month or quarter; (l) Ensure Party As investment is used to maximize productivity and improve energy saving, environment protection facilitation and security of the Cooperation Company; and (m) Handle other matters authorized by the Board of Directors. Article VIII Confidentiality 8.1 Confidentiality Before or during the term of the Agreement, any Party may disclose to the other Party confidential or exclusive information concerning its operation, financial status, exclusive techniques, research and development and other confidential matters, including but not limited to confidential or exclusive information or techniques under the Agreement and collateral contracts and agreements (collectively, the  Confidential Information ). The Cooperation Company and any Party who obtains the Confidential Information shall comply with the following: (a) Access to Confidential Information shall be limited to directors, officers and employees who are considered necessary to carry out the duties under the Agreement; (b) Never directly or indirectly disclose, transfer, license or submit Confidential Information to any third party; and (c) Never use Confidential Information for purposes other than performing the duties under the Agreement and collateral contracts and agreements. 8.2 Exceptions Non-disclosure requirements under Article 8.1 shall not apply to the following situations: (a) Communication and exchange of Confidential Information by both Parties with its Related Parties, consultants or bankers. (b) Disclosure as required by law, but the disclosing party shall notify the other party and allow a reasonable time for the other party to object. (c) Information is rendered publically accessible by a non-party other than either Party or Cooperation Company. (d) Information disclosed in good faith by a third party not subject to confidentiality obligations. 8.3 Safeguards of Confidentiality Any Party and the Cooperation Company shall notify the directors, officers, employees, authorized persons, agents and contractors who have access to the Confidential Information the non-disclosure requirements under Article 8.1, and make regulatory rules to induce compliance of Article 8.1 by the directors, officers, employees, authorized persons, agents and contractors of the Cooperation Company and its Related Parties. Both Parties and the Cooperation Company shall enter into confidentiality agreement with its directors, officers, employees, authorized persons, agents and contractors who have access to the Confidential Information (such confidential agreement may be contained in employment agreement, agency agreement, contractor agreement and any other agreements entered with above mentioned persons). 8.4 Breach Any Party who discloses or allows disclosure of the Confidential Information to any unauthorized third party without the written consent of the other Party or the Cooperation Company shall be deemed as breaching the Agreement and shall remedy the other Party and/or the Cooperation Company in accordance with applicable laws and the Agreement in order to protect the other Party and/or the Cooperation Company from damage. In this case, the other Party shall have the right to terminate the Agreement, unless there is other remedy or correction stipulated by the Agreement or applicable laws. 8.5 Effectiveness The terms and conditions under Article 8 shall remain effective upon expiration or termination of the Agreement and have a binding effect on both Parties, the Cooperation Company, transferee and successor. Article 9 Non-Competition During the term of the Agreement, any Party shall not, either by itself or through its Related Parties, engage in any business activities independently or cooperatively, other than the activities engaged with the other Party (and its Related Party) through the Cooperation Company or other means, that directly or indirectly compete with the Cooperation Company (such as being a shareholder, partner, investor, owner, employee, consultant or any other position of a competing party), unless the activity is already in existence before the establishment of the Cooperation Company. Article 10 Board of Directors 10.1 Date of Establishment of the Board The Board of Directors shall be established on the same date as the Date of Establishment. 10.2 Board Composition The Board of Directors shall consist of five (5) directors, among which four (4) directors shall be appointed by Party A and one (1) director shall be appointed by Party B. 10.3 Term of Directors The directors shall have a four (4) year term, subject to the renewal and reappointment by their original appointers. Any Party may dismiss its appointed directors and appoint replacement directors. The replacement director shall serve the remainder of the term of the dismissed director. The Party who is replacing a director shall provide written notification to the other Party and the Cooperation Company. The Cooperation Company shall file the change of director with the Registration Authority if required by the current laws of China. The Parties shall maintain the number of directors appointed by them through proper means. President and Vice President (a) The Board of Directors shall have a president appointed by Party A and a vice president appointed by Party B. (b) Pursuant to the Laws of Cooperation Company, the president shall be the legal representative of the Cooperation Company and have the following authorities: (i) Call and host board meetings; (ii) Other authorities authorized through board resolution or stipulated by the Agreement or the Bylaws. (c) The corporate matters shall be subject to board consent if required by the Agreement or Bylaws. 10.5 The First Board Meeting The first board meeting shall be held within seven (7) days after the Date of Establishment. The agenda of the first board meeting shall include but not limit to the following: (a) Designate the general manager and the financial manager nominated pursuant to Article 12.1 (b); (b) Review and approve the general operation principles and detailed implementation plan; (c) Review and approve the annual plan of operation, financial budget and investment plan, if any; (d) Choose and designate an outside auditor, and such auditor must be a certified public accountant firm registered in China; (e) Review and approve the initial plan of the organizational structure of the Cooperation Company, including but not limit to the setup and work allocation of the offices and divisions; (f) Decide on the compensation to foreign employees of the Cooperation Company; and (g) Approve the fees and expense listed under Article 23.9 (b). Other Board Meetings (a) The Board of Directors shall hold at least two (2) regular board meetings per year, once biannually, to review the operation of the Cooperation Company and approve significant matters.
